Case 1:20-mc-00212-AJN Document 38-2 Filed 06/26/20 Page 1 of 2




                      EXHIBIT 2
       Case 1:20-mc-00212-AJN Document 38-2 Filed 06/26/20 Page 2 of 2



Exhibit 2 - Sample List of cases

NML Capital Ltd v Argentina [2011] UKSC 31

Ust-Kamenogorsk Hydropower v JSC Ust-Kamenogorsk Hydropower [2013] UKSC 35

The Alexandros T [2013] UKSC 70

Cox v Ergo Versicherung AG [2014] UKPC 22

VTB Capital Plc v Nutritek International Corp [2013] UKSC 5

JSA BTA Bank v Khrapunov [2018] UKSC 19

British American Tobacco Denmark v Kazemier Trasnport [2015] UKSC 65

Vizcaya Partners Limited v Picard [2016] UKPC 5

Belhaj v Jack Straw [2017] UKSC 3

AMT Futures v Marzillier [2017] UKSC 13

IPCO (Nigeria) v Nigeria Natural Petroleum Corp [2017] UKSC 16

Taurus Petroleum v State Oil Trading Co of Iraq [2017] UKSC 64

Cartkier International v British Telecommunications [2018] UKSC 28

Goldman Sachs v Novo Banco [2018] UKSC 34
